Citation Nr: 1341962	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Whether an overpayment of nonservice-connected pension benefits in the amount of $14,749.00 was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972, and from August 1974 to May 1976.

This case comes before the Board of Veterans' Appeals on appeal from a February 2009 decision by the Committee on Waivers and Compromises (COWC) in Philadelphia, Pennsylvania, which found that an overpayment of nonservice-connected pension benefits in the amount of $14,749.00 was properly created, and that collection of the debt would not be against equity and good conscience.  In a notice of disagreement (NOD) received in March 2009, the Veteran limited his appeal to the issue of whether the debt was properly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991) (the question of whether an overpayment was properly created is a separate issue from whether waiver of recovery of the overpayment is warranted). 

A review of the Virtual VA electronic records storage system reveals additional documents which are not associated with the paper claims folder.  With the exception of an Appellant's Brief by the Veteran's representative at the national level, the COWC has adjudicated the case based upon review of the Virtual VA electronic record.

The appeal is REMANDED to the COWC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that VA improperly considered household income for his wife and stepchild in calculating his eligibility for VA pension benefits, which led to a claimed overpayment of pension benefits in the amount of $14,749.00.  The Veteran asserts that he had been estranged from his wife and did not receive any financial support from his wife or stepchild.  Thus, he alleges that income from his spouse and stepchild should not be counted in determining his eligibility for pension benefits.

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to pension exists if, among other criteria, the Veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  

A Veteran who is unmarried (or married but not living with or reasonably contributing to the support of such Veteran's spouse) is entitled to a specified annual rate of pension which is reduced by the amount of the Veteran's annual income.  38 U.S.C.A. § 1521(b).  A higher annual rate of pension is available for a spouse with whom the Veteran is living with or reasonably contributing to the support and/or additional dependent children in the custody of the Veteran or to whose support the Veteran is reasonably contributing.  38 U.S.C.A. § 1521(c).

Generally, the computation of income includes the income of a spouse.  38 C.F.R. § 3.262(a)(3).  A Veteran's spouse who resides apart from the Veteran and is estranged from the Veteran may not be considered the Veteran's dependent unless the spouse receives reasonable contributions from the Veteran.  38 C.F.R. § 3.23(d).  For purposes of determining entitlement to pension under 38 U.S.C.A. § 1521, a person shall be considered as "living with" his or her spouse even though they reside apart unless they are estranged.  38 C.F.R. § 3.60.

Historically, the Veteran filed his original claim for VA pension benefits on April 6, 2007 by means of a VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  He reported being married to D.A.G. since March 2006, and that he lived with his spouse.  See VA Form 21-526, Section I, Boxes 1-5.  He denied contributing any monetary support to his spouse.  Id. at Box 11.  He identified one dependent child who lived with him.  Id. at Section III.

A January 9, 2008 Report of Contact (VA Form 119) reflects a verification of the Veteran's address and service information.  At this time, the Veteran reported that he was separating from his wife and had to move out, and that he had no income.

A March 2008 RO rating decision awarded the Veteran entitlement to nonservice-connected pension benefits effective April 6, 2007.  By letter dated March 11, 2008, the RO notified the Veteran of his VA pension award indicating that his benefits in the amount of $910 effective May 1, 2007, and $931 effective December 1, 2007, were based on being a single Veteran with no dependents.  

In November 2007, the RO received a letter from D.A.G. informing them that the address for her "husband" had changed.  At that time, the Veteran was hospitalized at the VA Medical Center (VAMC) in Salem, Virginia.

In April 2008, the Veteran submitted a VA Form 21-686c (Declaration of Status of Dependents) certifying a marriage with D.A.G., that he lived with his spouse, and that he contributed "100%" monthly to her support.  At this time, the Veteran submitted copies of his marriage license and prior divorce decrees which had not been previously submitted to the RO.

On May 7, 2008, the RO notified the Veteran that information concerning his spouse's income was required before adding her as a dependent spouse.  The Veteran was provided a VA Form 21-0510 (Eligibility Verification Report Instructions) to complete and return.

On September 19, 2008, the RO notified the Veteran of a termination of his VA pension benefits effective May 1, 2007 based upon information that D.A.G. had earnings of $18,720 and that his stepchild received $5,712 from the Social Security Administration (SSA) and $4,164 of income from other sources which exceeded the MAPR for a spouse and child of $16,740.

On October 4, 2008, the VA Debt Management Center (DMC) notified the Veteran of an overpayment of pension benefits in the amount of $14,749, which reflects a calculation of all benefits paid between May 2007 and June 2008. 

In response, the Veteran reports that he lived alone from May to December 2007 as he was domiciled at VA and Firebase Hope, lived with his wife and step-daughter from December 2007 to September 2008, and has been homeless since September 2008.  See NOD and written statement received March 2009.  He reports that his spouse was unemployed in December 2007 and that his step-daughter had received SSA benefits in the amount of $450 from December 2007 to June 2008.  He submitted an income tax return from his wife reflecting gross income of $9,057 for the year 2007.

In calculating the overpayment of VA pension benefits, the RO has credited the Veteran's spouse as earning $18,720 for the year 2007 while her income tax form reports $9,057.  The RO has also credited the Veteran's stepchild as receiving $5,712 in SSA benefits for the year 2007 while the Veteran reports that the first payment of $450 in SSA benefits was received in December 2007.  From the record, it is unclear when and how the stepdaughter earned $4,164 of income from other sources.

Thus, on the record before the Board, and assuming for purposes of this remand that the Veteran was not estranged from his spouse for any period of time between May 2007 and June 2008, the Board cannot determine from the information provided whether the Veteran exceeded the MAPR for a spouse and child of $16,740 for the year 2007.  The Veteran has conceded spousal income of $9,057 and his step-daughter's receipt of $450 of SSA benefits.  The Board has no information as to what portions, if any, of the stepdaughter's reported $4,164 of income from other sources were earned in 2007.  Therefore, the Board must remand this case for more specific information concerning the amount of family income earned in 2007 and 2008 and, thereafter, a recalculation of the amount of overpayment of VA pension benefits for the years 2007 and 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any further information available concerning the monthly income for his spouse from May 2007 to January 2008, and from March 2008 to April 2008.  The Veteran should be asked to provide any further information concerning the monthly income for his stepdaughter from sources other than SSA from May 2007 to June 2008 (reported as $4,164).

2.  Verify the income actually received by the Veteran's spouse and step-daughter between May 2007 and June 2008 by documenting the sources of information and reconciling any discrepancies with the information provided by the Veteran.  

3.  Thereafter, provide the Veteran an audit of his account in writing, which clearly shows the date of the start of pension benefit payments, the amount of the pension benefit, the date of the reduction or cessation of the pension benefit and the reason for the reduction or cessation.  The COWC must provide:

   a) month-by-month amounts of pension benefits paid to the Veteran as shown by a paid and due audit between May 2007 and June 2008;
   b) month-by-month amounts of the Veteran's total family income from all sources between May 2007 and June 2008; and
   c) month-by-month amounts of the Veteran's total deductable medical expenses, if any.

A copy of the audit must be placed in the claims file.  The Veteran must be provided an appropriate opportunity to respond.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

